Parker, C. J.
The position contended for by the counsel, that the declaration of the defendant, that he was of age, is an estoppel to him to set up his infancy, in avoidance of the contract, it is conceded is not supported by any direct authority : and our decision in Fitts vs. Hall, 9 N. H. Rep. 441, does not lead to such a result.
That decision is, that an infant, is liable, in case, for a fraudulent affirmation that he is of age, whereby another is induced to enter into a contract with him, if he afterwards avoids the contract, by reason of his infancy. In an action of that description, he is subjected to such damages as the other party has sustained. But this may or may not be to the amount which he promised to pay by his contract. The measure of damages is by no means necessarily the same. The amount promised to be paid may be greater than the damage sustained, by reason of the inexperience of the minor, which has led him *186to promise a greater sum than the property received is worth. To hold him estopped might punish him, therefore, beyond his demerits.
And, besides, this would overturn much of the doctrine which has long been received in relation to the right of a minor to avoid his contracts, and introduce a new rule, which seems not to be required by the exigency of the case, or justified by principle or precedent.

Judgment on the verdict.